Citation Nr: 1623301	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-08 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for prolapsed mitral valve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded the claims for further development in December 2013.

A service connection claim for melanoma was previously before the Board, and has since been granted in a May 2014 rating decision.  Therefore, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The Veteran testified at a hearing before the undersigned in February 2012.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran does not have a current hearing loss disability in either ear. 

2. The Veteran does not have a current heart disability, including one manifested by or as a result of mitral valve prolapse.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hearing loss in either ear are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2. The criteria for entitlement to service connection for a current heart disability, including mitral valve prolapse, are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in May 2008 and April 2009 provided all notice required under the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Accordingly, VA's duty to notify is satisfied. 

Concerning the duty to assist, the Veteran's service treatment records have been associated with the claims file.  Private treatment records identified by him have also been obtained to the extent possible.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not received treatment at a VA facility, and has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations were performed in May 2009 and February 2014, and medical opinions provided by the examiners in May 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examination reports and opinions are adequate to make fully informed decisions on the claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the probative evidence shows that the Veteran has not had a hearing loss disability or heart disability during the pendency of these claims, further examination or opinion is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded these claims in December 2013 for further development, including VA examinations and opinions.  All of the Board's remand directives have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Analysis

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss (under the category "other organic disease of the nervous system") and cardiovascular-renal disease, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and cardiovascular-renal disease, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Hearing Loss

The preponderance of the evidence shows that the Veteran has not had a hearing loss disability for VA compensation purposes in either ear during the pendency of this claim.  In this regard, impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The May 2009 VA examination report reflects puretone thresholds, in decibels, in the left ear of 10 dB at 500 Hz, 10 dB at 1000 Hz, 15 dB at 2000 Hz, 30 dB at 3000 Hz, and 30 dB at 4000 Hz.  Puretone thresholds in the right ear were 15 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz.  Speech recognition scores were 100 percent in both ears. 

The February 2014 VA examination report reflects puretone thresholds in the left ear of 15 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 30 dB at 3000 Hz, and 30 dB at 4000 Hz.  Puretone thresholds in the right ear were 20 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz.  Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear. 

The VA examination reports show that the Veteran's puretone thresholds and speech recognition scores did not satisfy the criteria for a hearing loss disability in either ear under 38 C.F.R. § 3.385.  There is no other evidence supporting a current hearing loss disability.  

Although the examiner opined in the May 2014 addendum that the Veteran's current hearing loss resulted from noise exposure during active service, as indicated by significant puretone threshold shifts during active service, there must still be evidence of a current disability to establish entitlement to service connection benefits.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a hearing loss disability in either ear is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Prolapse of Mitral Valve

The preponderance of the evidence shows that the Veteran does not have a current heart disability, including one manifested by, or resulting from, a prolapsed mitral valve.  

The February 2014 VA examination report reflects normal examination findings of the heart, including based on echocardiogram, METS testing using an exercise stress test, and heart sounds and rhythm.  The examiner found no evidence of mitral valve disease, including mitral valve prolapse.  The examiner noted that the Veteran had experienced episodes of palpitations during active service, and was instructed to decrease caffeine, alcohol, and stress.  He was informed that he might have mitral valve prolapse.  The examiner further stated that the Veteran reported undergoing three stress tests by his private medical doctor recently, and was told they were normal.  The examiner noted that the February 2014 echocardiogram was normal, and that the mitral valve was re-examined in the examiner's presence and confirmed as normal with no evidence of mitral valve prolapse or mitral regurgitation.  The examiner attributed the Veteran's heart palpitations to caffeine and stress.  The examiner concluded that there was no organic etiology of the Veteran's palpitations and no disability related to the heart or to the heart palpitations.  The May 2014 addendum opinion reiterates these conclusions. 

There is no other evidence of record of a current heart disability.  A March 2008 private sleep study reflects a normal sinus rhythm and sinus arrhythmia, with occasional premature ventricular contractions.  There was no further discussion of the premature ventricular contractions and this does not appear to be a significant clinical finding, given the fact that no diagnosis was rendered, discussion provided, or follow-up treatment or monitoring recommended.  Moreover, a March 2008 private treatment record reflects that the Veteran was seen for an annual physical examination, and no heart condition was noted at this time.  Specifically, this record reflects that the Veteran did not have cardiovascular symptoms, and that on examination his heart had a regular rhythm and rate ("RRR") and was without murmur, gallop, or rub, and no heave.

The Board notes that private treatment records dated in June 1980 showed that the Veteran underwent cardiovascular examination due to chest discomfort.  A stress test at the time yielded a diagnosis of ischemia, but it was noted that it "may be a falsely positive stress test."  A June 1980 private echocardiogram showed a "mild" but "definite" prolapse of the mitral valve.  It was noted that the Veteran had normal ventricular function.

The June 1980 private treatment records do not show a heart disability, including mitral valve prolapse, during the pendency of this claim, and the March 2008 private treatment record and February 2014 VA examination report showing normal findings weigh against a current heart disability.  The Veteran has not stated that he has been diagnosed with a prolapsed mitral valve or other heart pathology or condition during the pendency of this claim.  According to the February 2014 VA examination report, the Veteran related that he had recently undergone exercise stress tests and that they were all found to be normal.  

The Board has considered the Veteran's testimony at the February 2012 Board hearing, in which he stated that he believed his fatigue was related to a heart condition.  Lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required).  However, the determination in this case as to whether the Veteran has a current heart disability, including mitral valve prolapse, requires medical expertise and accordingly a competent medical opinion, as it is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  In this regard, whether a mitral valve prolapse or other heart pathology is present apparently requires diagnostic testing such as an echocardiogram, as indicated by the February 2014 VA examination report and June 1980 private treatment records.  

As the Veteran does not have a medical background or expertise, he is considered a lay person in the field of medicine.  Given the medically complex nature of this determination, the Veteran's unsupported lay opinion that he has current heart pathology or disability due to fatigue or palpitations is not competent evidence, since he does not have the expertise to render an informed opinion on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported opinion lacks probative value.  See id. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

In any event, the Veteran's lay opinion is outweighed by the February 2014 VA examination report and medical opinion, which represents the informed conclusion of a medical professional based on examination findings, including diagnostic testing such as an echocardiogram, and is supported by a thorough explanation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

Accordingly, the preponderance of the evidence weighs against a current heart disability.  In the absence of current disability, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (internal citation omitted).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a heart disability, including mitral valve prolapse, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for prolapsed mitral valve is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


